                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

               10                                  UNITED STATES DISTRICT COURT

               11                                 EASTERN DISTRICT OF CALIFORNIA

               12 SANDRA WESTFALL, individually and on              Case No. 2:21-cv-00116-JAM-KJN
                  behalf of other individuals similarly situated,
               13                                                   ORDER GRANTING THE PARTIES’
                                 Plaintiff,                         SEVENTH JOINT STIPULATION TO
               14                                                   EXTEND TIME FOR DEFENDANT FEDEX
                         v.                                         GROUND PACKAGE SYSTEM, INC. TO
               15                                                   RESPOND TO FIRST AMENDED
                  FEDEX GROUND PACKAGE SYSTEM,                      COMPLAINT
               16 CORPORATION, A DELAWARE
                  COMPANY AND DOES 1-100,
               17 INCLUSIVE,                                        Complaint Filed: June 3, 2020
                                                                    FAC Filed:        November 19, 2020
               18                   Defendants.                     District Judge:   Hon. John A. Mendez
                                                                                      Courtroom 14, Sacramento
               19                                                   Magistrate Judge: Hon. Kendall J. Newman
                                                                                      Courtroom 8, Sacramento
               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                  Case No. 2:21-cv-00116-JAM-KJN
                        ORDER GRANTING THE PARTIES’ SEVENTH JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.o.070721                            TO RESPOND TO FIRST AMENDED COMPLAINT
                    1          Having considered the joint stipulation of plaintiff Sandra Westfall (“Plaintiff”) and
                    2   defendant FedEx Ground Package System, Inc. (erroneously sued as “FedEx Ground Package
                    3   System, Corporation”) (“Defendant”) (collectively referred to as “the Parties”), and for good cause
                    4   shown, the Court orders as follows:
                    5          1.      Defendant’s deadline to file a response to Plaintiff’s Sixth Amended Complaint is
                    6   extended from July 8, 2021 to August 19, 2021.
                    7

                    8          IT IS SO ORDERED.
                    9

               10
                        DATED: July 7, 2021                              /s/ John A. Mendez
               11
                                                                         THE HONORABLE JOHN A. MENDEZ
               12                                                        UNITED STATES DISTRICT COURT JUDGE
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                 1                 Case No. 2:21-cv-00116-JAM-KJN
                         ORDER GRANTING THE PARTIES’ SEVENTH JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT
21cv0116.o.070721                             TO RESPOND TO FIRST AMENDED COMPLAINT
